REGAN, Judge.
The plaintiff, Charles J. Moseley, the owner and operator of a Buick automobile, instituted this suit against the defendant, Frank B. Krey, Jr., the owner and operator of a Chrysler automobile, endeavoring to recover the respective sums of $232.-78 for property damage and $50 for personal injuries to plaintiff’s two minor children, incurred on September 1, 1950, at 7:15 P.M. by virtue of a collision in the left traffic lane of N. Broad Street.
Defendant answered and admitted the occurrence of the accident, but denied responsibility therefor and, in the alternative, pleaded the contributory negligence of the plaintiff.
From a judgment in favor of the plaintiff in the sum of $232.78, defendant has prosecuted this appeal.
N. Broad Street is a wide thoroughfare; having two roadways separated by a neutral ground. The plaintiff, accompanied by his wife and two children, was operating his vehicle in the left lane of the lakeside roadway of N. Broad Street, moving uptown or in the general direction of Canal Street. Defendant’s- vehicle was being driven in the. same direction, but occupied the center lane of this roadway. In explaining his version of the accident, he related that it was his desire to move into the left lane of this roadway and when he was seventy-five to one hundred feet ahead of the plaintiff, he manifested a signal clearly indicative of this intention; that when he had just completed the execution of this maneuver plaintiff drove into the left bumper and fender of his vehicle.
Plaintiff, in contravention thereof, relates that prior to the accident he had stopped his vehicle in obedience to a traffic semaphore signal located in Esplanade Avenue and N. Broad Street and when he left this intersection he accelerated to a speed of about twenty-five miles per hour and it was at this moment that the defendant suddenly and without the manifestation of any warning whatsoever swerved from the center into the left traffic lane of the roadway causing the ends of the left and right bumpers of the respective vehicles to become entangled which, in turn, forced two or three wheels of plaintiff’s automobile to mount the neutral ground- of N. Broad Street, resulting in the damage which is the subject matter of this litigation.
After a careful examination of the record we are in full accord with the obvious conclusions of the trial judge that the proximate cause of the accident was the gross negligence of defendant in driving his vehicle from the center into the left traffic lane of N: Broad Street directly into the path of the plaintiff’s vehicle and that the plaintiff’s actions did not contribute to the accident.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.